DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 5/13/2021 is acknowledged on 11/15/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3 and 7-10 stand rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Han (US D844, 153).
Regarding claim 1, Han discloses a tubular hollow vessel (see Figures 1-7) having four sides (Figures 1-4 disclose the four sides of the device) including a proximal side having at least two legs and a first cavity disposed in between the at least two legs, wherein the first cavity includes a V-shape inward design; a distal side having at least two legs and a second cavity disposed in between the at least two legs, wherein the second cavity 
Regarding the intended use set forth in the preamble the device being “a gripping device for handling a golf club” the training device is capable of being used in golf area if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 

Regarding claim 2, the device of Han is considered to meet the recited length inherently since the device is identified as a finger guard. Inherently most adult’s fingers are longer than one inch.

Regarding claim 3, the device is considered to be capable of being disposed over an index finger since the reference identify the device as a finger guard.

Regarding claim 7, the lateral sides include a first lateral side and a second lateral side connecting the proximal side of the device to the distal side of the device (see Figure 1 of the reference provided above).

Regarding claims 8 and 9, as best understood, the first lateral side includes an inward indentation having an obtuse shape thereby providing for a mid-section of the device (when considered from a proximal to distal end) having a narrower width than the proximal end and distal end of the device (see Figure 1 of the reference provided above).

Regarding claim 10, the space in which the finger of a user is to be inserted is considered as a hollow area and this the hollow space is considered to inherently to have a diameter that is approximately point 5 of an inch to 2 inches. This diameter range is inherently a diameter value range of an adult person’s finger diameter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Geist (US Patent No. 4,159,116).
See the rejection of claim 1. Han discloses the recited features of the claims except the device being disposed over a glove. However, attaching finger elements to a glove is not a new concept and Geist is one example of reference that teaches this concept. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling to dispose the device of Han over a glove so that the hand of the user is fully covered from a cold and still one of his/her finger is guarded giving additional cushion protection to the finger of the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ramirez (US Patent Application Publication No. 2016/0120707).
Han does not explicitly disclose the type of material for the device but the use of nylon and SPANDEX is not a new concept and Ramirez is one example of finger cover that is made of an elastomer by a manufacturing process (see paragraph 87). It would have been obvious to one of ordinary skill in the art before the effective filling to provide .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lorenzo (US Patent Application Publication No. 2007/0118947).
	Han does not explicitly disclose the type of material for the device but the use of an elastomer material is not a new concept and Lorenzo is one example of finger cover that is made of an elastomer by a manufacturing process (see paragraph 51). It would have been obvious to one of ordinary skill in the art before the effective filling to provide the Han device with an elastomer material since this element has significant strength and flexibility. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Please note that claim objection, 112 rejections and drawing objection are all withdrawn. However the art rejections are kept since the argument is not persuasive. 
Applicant argues that the device of Han (US D844153) fail to teach a tubular hollow vessel having four sides. This is not persuasive. The Wordsmyth online dictionary defines “tubular” as “shaped or formed like a tube” and further more “tube” is defined as “anything shaped like a hollow cylinder”. Examiner directs Applicant to Figures 5 and 6 of D844153 which  clearly shows “a hollow cylinder”.
the Geist, Han, Homer and Ramirez devices have different utility than applicant’s invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Homer reference (US Patent Application Publication No. 2008/0271219) discloses a golf that could be used in golf (see paragraph 33). The structure shown in Figure 4 discloses a glove and a structure that can be considered as having multiple tubular hollow vessel and the sections making the “X” intersections can be considered as having multiple legs and multiple “V-shape designs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711